DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 7-11, 15-19, and 22 renumbered, 1, 2-6, 7-11, and 12 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims have been amended to include “creating a virtual location identifier associated with the event and a plurality of event attributes; linking the virtual location identifier to a resource manager of the data center; linking the virtual location identifier to user profile data of the users; determining a probability and a predicted timing of the users making a post to the one or more network servers based on the user profile data and the event attributes; increasing, by the workload layer of the cloud computing environment, a priority of data extraction from a backend data storage system of the data center through the resource manager for a first topic associated with the event; decreasing, by the workload layer of the cloud computing environment, the priority of data extraction from the backend data storage system of the data center through the resource manager for a second topic unassociated with the event; determining, by the workload layer of the cloud computing environment, a predicted availability time of the dataset for the one or more network servers based on data extraction 2POU820160849US01 (IB20648US) performance from the backend data storage system of the data center and the priority using information provided by the resource manager; sending a posting delay request based on predicting that at least one of the users will make the post prior to the predicted availability time of the dataset; sending a posting suggestion based on predicting that at least one of the users will make the post after the predicted availability time of the dataset”  Each independent claim was amended to include limitations from claims 2-6, and further distinguishes steps to be specifically performed by the resource manager of the data center, thereby further defining the workload layer of a cloud environment to the data center that is optimizes.  The claims as amended now includes steps that further links the event to both the user and the servers, using this information then optimizes the data extraction needed to process social media posts, and based on a prediction of the plurality of users posting before or after the data needed to process the social media post recommends the user to post the social media post at a particular time.  This is further based on a prioritization based on the event itself, which determines which pieces of data are the most relevant to the event at hand, and therefore likely to be used in the processing of the post.  An updated search did not produce an art or a combination of arts that would anticipate nor render the claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/               Examiner, Art Unit 2453                                                                                                                                                                                         
/DHAIRYA A PATEL/             Primary Examiner, Art Unit 2453